Name: Commission Regulation (EEC) No 1244/80 of 20 May 1980 applying a special intervention measure for common wheat of bread-making quality at the start of the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 5. 80 Official Journal of the European Communities No L 127/ 17 COMMISSION REGULATION (EEC) No 1244/80 of 20 May 1980 applying a special intervention measure for common wheat of bread-making quality at the start of the 1980/81 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by Regulation (EEC) No 1254/78 (2), and in particular Article 8 (4) thereof, Whereas provision has been made for supporting the production of common wheat of good bread-making quality at the level of the reference price ; whereas provision should also be made for supporting the market prices of common wheat of minimum bread- making quality, where necessary by reference to the said reference price ; Whereas the insufficient gap laid down between the reference price and the target price of maize has led to some concern regarding the behaviour of the market at the start of the marketing year ; whereas, therefore, in accordance with Article 8 of Regulation (EEC) No 2727/75, provision should be made to apply special intervention measures by means of buying-in any quantities of common wheat of bread-making quality offered to intervention agencies at the start of the 1980/81 marketing year ; whereas such purchases should be carried out under the conditions laid down in Articles 1 and 2 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) ; Whereas the conditions laid down in Commission Regulation (EEC) No 1629/77 of 20 July 1977 laying down detailed rules of application for special interven ­ tion measures to support the development of the market in common wheat of bread-making quality (4), as amended by Regulation (EEC) No 1 803/78 (5), are, for the abovementioned reasons, likely to be satisfied at the start of the 1980/81 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies of all Member States shall buy in at the reference price, in accordance with Article 5 of Regulation (EEC) No 1 629/77, any quanti ­ ties of common wheat of bread-making quality offered to them during August, September and October of the 1980/81 marketing year. The delivery of the quantities offered must take place not later than 30 November 1980 . Such purchases shall be made in any of the intervention centres laid down for common wheat, under the conditions laid down in Articles 1 and 2 of Regulation (EEC) No 2738/75 . Where delivery takes place in November 1980, the price payable shall be that for October 1980 . Article 2 The intervention agencies shall when necessary adopt additional procedures and conditions for taking over wheat, compatible with the provisions of this Regula ­ tion, geared to special conditions existing in Member States. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 156, 14. 6 . 1978 , p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 49. {*) OJ No L 181 , 21 . 7. 1977, p. 26. (5) OJ No L 205, 29 . 7. 1978, p. 62.